                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA

SYLVESTER L. EVANS, JR.                                                       CIVIL ACTION

VERSUS                                                                        NO. 18-14204

FUJI XEROX                                                                    SECTION “G”(3)


                                             ORDER

       Before the Court are Plaintiff Sylvester L. Evans, Jr.’s (“Plaintiff”) objections to the Report

and Recommendation of the United States Magistrate Judge assigned to the case.1 On December

24, 2018, Plaintiff filed a pro se, in forma pauperis complaint against Fuji Xerox (“Defendant”)

for allegedly breaching a contract that required the parties to “classified/personal information to

be revealed during hearing S.L.E. [sic] Including crown jewel agreement in which I a key [sic].”2

In the complaint, Plaintiff seeks “[a]ll damages and complete and sovereign control.”3 The

Magistrate Judge issued a Report and Recommendation, recommending that the Court dismiss

Plaintiff’s claims with prejudice as frivolous and for failure to state a claim upon which relief can

be granted, pursuant to 28 U.S.C. § 1915(e)(2)(B).4 Plaintiff objects to the Report and

Recommendation.5 After reviewing the complaint, the Magistrate Judge’s Report and

Recommendation, Plaintiff’s objections, the record, and the applicable law, for the following

reasons, the Court will overrule Plaintiff’s objections, adopt the Report and Recommendation, and

dismiss Plaintiff’s claims with prejudice.


       1
           Rec. Doc. 9.
       2
           Rec. Doc. 1 at 4.
       3
           Id.
       4
           Rec. Doc. 8.
       5
           Rec. Doc. 9.
                                                 I. Background

A.       Factual and Procedural Background6

         On December 24, 2018, Plaintiff filed a pro se, in forma pauperis complaint against

Defendant for allegedly breaching a contract that required the parties to “classified/personal

information to be revealed during hearing S.L.E. Including crown jewel agreement in which I a

key.”7 In the complaint, Plaintiff seeks “[a]ll damages and complete and sovereign control.”8

         On December 28, 2018, the Magistrate Judge granted Plaintiff leave to proceed in forma

pauperis pursuant to 28 U.S.C. § 1915(a).9 The Magistrate Judge noted that there is no absolute

right to proceed in forma pauperis in federal civil matters, but is a privilege extended to those

unable to pay filing fees when it is apparent that the claims do not lack merit on their fact.10 The

Magistrate Judge found that the complaint consisted of disjointed, unintelligible allegations that

do not state a coherent cause of action against Defendant, and even under the liberal construction

accorded to pro se pleadings, failed to advance any credible theory of recovery and lacked an

arguable basis in fact.11 Therefore, the Magistrate Judge ordered Plaintiff to show cause by January

28, 2019, why the case should not be summarily dismissed under 28 U.S.C. § 1915(e)(2)(B) as




          6
            The following background derives from Plaintiff’s complaint, and the Court will consider his allegations as
true for the purpose of considering Plaintiff’s objections.
         7
             Rec. Doc. 1 at 4.
         8
             Id.
         9
             Rec. Doc. 4.
         10
         Id. at 2–3 (citing Startii v. United States, 415 F.2d 1115, 1116 (5th Cir. 1969); see also Adepegba v.
Hammons, 103 F.3d 383, 387 (5th Cir. 1996)).
         11
              Id. at 3.


                                                          2
frivolous and for failing to state a claim on which relief may be granted.12

       On January 31, 2019, Plaintiff filed a response to the Show Cause Order.13 In the response,

Plaintiff asserted that his grievances are “worthy for a hearing.”14 Plaintiff alleged that the proof

is in a civil case filed in St. James Parish, Louisiana.15 Plaintiff argued that the legitimacy of his

case would be shown once the Court gains authority to access the contents of the case pending in

St. James Parish.16

B.     Report and Recommendation Findings

       On February 7, 2019, the Magistrate Judge issued a Report and Recommendation

recommending that the Court dismiss Plaintiff’s claims as frivolous and for failure to state a claim

upon which relief can be granted pursuant to 28 U.S.C. § 1915(e)(2)(B).17 The Magistrate Judge

found that the Complaint consisted of disjointed, unintelligible allegations that do not state a

coherent cause of action against Defendant.18 Furthermore, the Magistrate Judge determined that

Plaintiff’s response to the show cause order does not expound or explain the factual allegations in

the Complaint.19 Therefore, the Magistrate Judge found that Plaintiff had not shown cause why the

Complaint should not be dismissed for failure to state a claim.20


       12
            Id. at 2.
       13
            Rec. Doc. 7.
       14
            Id. at 1.
       15
            Id.
       16
            Id.
       17
            Rec. Doc. 8 at 3.
       18
            Id. at 2–3.
       19
            Id. at 3.
       20
            Id.


                                                  3
C.      Plaintiff’s Objections

        Plaintiff objects to the Magistrate Judge’s recommendation.21 Plaintiff again avers that the

civil case pending in St. James Parish, Louisiana, will prove the facts of this case.22 He states that

he is “a chief and apostle . . . entitled to the privilege and right as a Sovereign Tribe that is federally

recognized to bring [his] grievances before these courts.23 Furthermore, Plaintiff asserts that that

his case is a matter of national and homeland security.24

                                             II. Standard of Review

A. Review of the Magistrate Judge’s Report and Recommendation

        In accordance with Local Rule 73.2, this case was referred to the Magistrate Judge to

provide a Report and Recommendation. A district judge “may accept, reject, or modify the

recommended disposition” of a magistrate judge on a dispositive matter.25 A district judge must

“determine de novo any part of the [Report and Recommendation] that has been properly objected

to.”26 A district court’s review is limited to plain error for parts of the report which are not properly

objected to.27

B. Standard for Frivolousness

        A district court has broad discretion in determining the frivolous nature of a complaint filed


        21
             Rec. Doc. 9.
        22
             Id. at 1.
        23
             Id.
        24
             Id.
        25
             Fed. R. Civ. P. 72(b)(3); see also 28 U.S.C. § 636(b)(1).
        26
             Fed. R. Civ. P. 72(b)(3).
         27
            See Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1428–29 (5th Cir. 1996) (en banc), superseded
by statute on other grounds, 28 U.S.C. § 636(b)(1) (extending time to file objections from ten to fourteen days).


                                                            4
in forma pauperis.28 Pursuant to 28 U.S.C. § 1915(e)(2)(B)(i), an in forma pauperis complaint

may be dismissed as frivolous if it lacks an arguable basis in law or fact.29 Pursuant to 28 U.S.C.

§§ 1915(e)(2)(B)(ii), the Court may dismiss an in forma pauperis complaint that “fails to state a

claim on which relief may be granted.” Therefore, Section 1915(e)(2)(B) “‘accords judges not only

the authority to dismiss a claim based on an indisputably meritless legal theory, but also the

unusual power to pierce the veil of the complaint’s factual allegations and dismiss those claims

whose factual contentions are clearly baseless.’”30 A claim has no arguable basis in law if “it is

based on indisputable meritless legal theory.”31 It lacks a basis in fact if “the facts alleged are

clearly baseless.”32

                                              III. Law and Analysis

        The Magistrate Judge recommended that the Complaint be dismissed as frivolous and for

failure to state a claim upon which relief can be granted pursuant to 28 U.S.C. § 1915(e)(2)(B).33

The Magistrate Judge found that the Complaint consisted of disjointed, unintelligible allegations

that do not state a coherent cause of action against Defendant.34 Plaintiff objects to the

recommendation, but once again does not present any facts in support of his claims against




        28
             See Talib v. Gilley, 138 F.3d 211, 213 (5th Cir. 1998) (citations omitted).
        29
             Id.
        30
          Macias v. Raul A. (Unknown), Badge No. 153, 23 F.3d 94, 97 (5th Cir. 1994) (quoting Neitzke v. Williams,
490 U.S. 319, 327 (1989)).
        31
             Talib, 138 F.3d at 213.
        32
             Id.
        33
             Rec. Doc. 8 at 3.
        34
             Id. at 2–3.


                                                            5
Defendant.35

       In the Complaint, Plaintiff alleges that Defendant breached a contract that required the

parties to “classified/personal information to be revealed during hearing S.L.E. Including crown

jewel agreement in which I a key.”36 An obligation, or contract, is defined in the Louisiana Civil

Code as “a legal relationship whereby a person, called the obligor, is bound to render a

performance in favor of another, called the obligee.”37 In order to recover for breach of contract

under Louisiana law, a plaintiff must prove: (1) the obligor’s undertaking of an obligation to

perform; (2) the obligor failed to perform the obligation (i.e. breach); and (3) the breach resulted

in damages to the obligee.38 Plaintiff does not plead any facts to support any of the elements

required to state a breach of contract claim against Defendant. Furthermore, Plaintiff has not plead

any facts to show any other actionable claim against Defendant. Accordingly, on de novo review,

the Court adopts the Magistrate Judge’s recommendation that Plaintiff’s claims against Defendants

be dismissed with prejudice as frivolous and for failure to state a claim upon which relief may be

granted pursuant to 28 U.S.C. §§ 1915(e)(2)(B).

                                                IV. Conclusion

       For the foregoing reasons, the Court adopts the Magistrate Judge’s Report and

Recommendation. Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s objections are OVERRULED;




       35
            Rec. Doc. 9.
       36
            Rec. Doc. 1 at 4.
       37
            La. Civ. Code art. 1756.
       38
            Favrot v. Favrot, 2010–0986 (La. App. 4 Cir. 2/9/11); 68 So. 3d 1099, 1108–09.


                                                        6
       IT IS FURTHER ORDERED that the Court ADOPTS the Report and Recommendation

issued by the Magistrate Judge;

       IT IS FURTHER ORDERED that Plaintiff’s complaint is DISMISSED WITH

PREJUDICE as frivolous and for failure to state a claim upon which relief may be granted

pursuant to 28 U.S.C. §§ 1915(e)(2)(B).
                                     19th
       NEW ORLEANS, LOUISIANA, this ______day of March, 2019.


                                          ___________________________________
                                          NANNETTE JOLIVETTE BROWN
                                          CHIEF JUDGE
                                          UNITED STATES DISTRICT COURT




                                            7
